John Nicholls the onely Sonn & heire of Mordecai Nicholls late of Boston decd plaint. agt John Spry & Andrew Clarke Defendts in an action of the case for witholding houseing & land from him which were formerly Mordecai Nicholls his, & being by order of a County Court at Boston 1664 setled on him & secured from him the saide John Nicholls untill hee comes of age as a part of his portion & also *570by a Covenant or agreement before marriage between his late Mother Alice Nicholls & mr Thomas Clarke late of Plimouth therein the sd houseing & land is reserved for the sd John Nicholls to enjoy & possess at the age of twenty one yeares with the profits & all just damages according to Attachmt Dat. aprill: 21° 1675. . . . The Jury . . . founde for the plaint. the possession of the houseing & land Sued for or to pay Four hundred pounds in mony & costs of Court. Andrew Clarke appealed from this Judgemt unto the next Court of Assistants & himselfe principall in £: 800 & Anth° Checkley & Jn° Sandys Sureties in £:400 apeice acknowledged themselues respectiuely bound to . . . prosecute his Appeale . . .
[ An outgrowth of the case of Clarke v. Nicholls, above, pp. 5-9. The Court of Assistants (Records, i. 47) heard the appeal and confirmed the former judgment, awarding Nichols 41s 6d costs.]